 In the Matter of TimEDWARD VALVE & MANUFACTURING COMPANY.INC. andLOCALUNIONNo. 2498,STEEL WORKERS ORGANIZING COM-MITTEE, C. I. O.Case No. R-3268Investigation and Certification of Representatives:run-off election directed.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONFebruary 25, 1942On January 20, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding?Pursuant to the Direction of Election, anelection by secret ballot was conducted on February 5, 1942, underthe direction and supervision of the Regional Director for theThirteenth Region (Chicago, Illinois). On February 9, 1942, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an ElectionReport.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Number eligible-------------------------------------------- 190Number of ballots cast------------------------------------- 187Number of ballots challenged-------------------------------1Number of blank ballots-----------------------------------0Number of void ballots-------------------------------------0Number valid ballots counted------------------------------ 186Number of ballots cast for Local Union No. 2498, Steel Work-ers Organizing Committee, C. I. 0-------------------------- 91Number of ballots cast for United Metal Workers, Local#1220, Christian Labor Association---------------------- 11Number of ballots cast for Neither--------- --------------- 84Since the challenged vote cannot affect the result of the -election,the Regional Director made no report or recommendation regard-138 N L. R. B 428'19N.L R B,No.36216 THE EDWARD VALVE & MANUFACTURING COMPANY217ing said challenge, and we find it unnecessary to make any deter-mination with respect thereto.On February 12, 1942, Local Union No. 2498, Steel WorkersOrganizing Committee, C. I. 0., filed a formal request for a run-offelection to be conducted by the Board.Although neither of thecompeting labor organizations received a majority of the votes cast,the results of the election show that a substantial majority of theemployees in question desire to bargain collectively with the Com-pany. In accordance with our usual practice,2 we shall direct a run-off elections in which the eligible employees will be given an oppor-tunity to decide whether they desire to be represented by LocalUnion No. 2498, Steel Workers Organizing Committee, C. I. 0., or byUnited Metal Workers, Local #1220, Christian Labor Association,for the purposes of collective bargaining.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National-Labor Relations Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with The Edward Valve & Manufacturing Company, Inc.,East Chicago, Indiana, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Second Direction 'of Election, under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this matter as agent for the National Labor Relations' Board,and subject to Article III, Section 9, of said Rules and Regulations,among the employees described in the Direction, of Election issuedon January 20, 1942, but excluding those who have since quit,or beendischarged for cause, to determine whether they desire to be repre-sented by Local Union No. 2498, Steel Workers Organizing Com-mittee, C. I. 0., or by United Metal Workers, Local #1220, C. L. A.,for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveSupplemental Decision and Second Direction of Election.Matter of R K LeBlond Machine Tool Co, Cincinnati Electrical Tool CoandIndependent Employees' Oiflanization,22 N L R B 465, In the Matter of THE EDWARD VALVE&MANUFACTURINGCOMPANY,INC.,andLOCAL UNIONNo. 2498,STEELWORKERS ORGANIZINGCOMMITTEE,C.I.O.Case No. R-3268SECOND SUPPLEMENTAL DECISIONANDAMENDMENT TO SECOND DIRECTION OF ELECTIONMarch 9,194°On February 25, 1942, the National Labor Relations Board, hereincalled the Board, issued a Supplemental Decision and Second' Direc-tion of Election in the above-entitled proceedings, in which the Boarddirected a run-off election among employees of The Edward Valve& Manufacturing Company, Inc., to decide whether they desired tobe represented by Local Union No. 2498, Steel Workers OrganizingCommittee, C. I. 0., or by United Metal Workers, Local #1220,Christian Labor Association, herein called the C. L. A.,, for thepurposes of collective bargaining.On March 4, 1942, the C. L. A. filed a motion with the Board tohave its name withdrawn from the ballot in this election. Themotion is hereby granted and the Second Direction of Election ishereby amended by striking therefrom the words, "to determinewhether they desire to be represented by Local Union No. 2498,SteelWorkers Organizing Committee, C. I. 0., or by UnitedMetal Workers, Local #1220, C. L. A., for the purposes of collectivebargaining," and substituting therefor the words, "to determinewhether or not they desire to be represented by Local Union No.2498, Steel Workers Organizing Committee, C. I. 0., for the purposesof collective bargaining."MR.WM. M. LEISERSON took no part in the consideration of theabove Second Supplemental Decision and Amendment to SecondDirection of Election.39 N. L.R. B., No 36a.218